Case: 13-11139   Date Filed: 08/30/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11139
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 8:13-cv-00210-SDM-EAJ



STEPHEN OLUSEGUN BANJOKO,

                                                           Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 30, 2013)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
                 Case: 13-11139       Date Filed: 08/30/2013        Page: 2 of 4


       Stephen Banjoko, proceeding pro se, appeals the denial of his petition for a

writ of error coram nobis. 1 According to his petition, Banjoko was a native and

citizen of Nigeria and, in 2000, became a lawful permanent resident of the United

States. In 2003, Banjoko pled guilty to conspiracy to commit witness tampering,

in violation of 18 U.S.C. §§ 371, 1512(b)(1). Banjoko was sentenced to six

months in prison and two years of supervised release, all of which he has

completed. The Department of Homeland Security initiated deportation

proceedings against him due to his conviction, and placed him in immigration

detention.

       In his coram nobis petition, Banjoko sought to vacate his federal conviction

on grounds of ineffective assistance of counsel, arguing that (1) his trial attorney

failed to advise him that his guilty plea carried the risk of deportation, and (2) if

Banjoko had known about the immigration consequences of his guilty plea, he

would have negotiated a different plea deal or proceeded to trial. Banjoko relied

on Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473 (2010), which held that

counsel rendered deficient performance by failing to advise the client that a guilty

plea carried the risk of deportation.


       1
         “A writ of error coram nobis is a remedy available to vacate a conviction when the
petitioner has served his sentence and is no longer in custody, as is required for post-conviction
relief under 28 U.S.C. § 2255.” United States v. Peter, 310 F.3d 709, 712 (11th Cir. 2002). We
review a district court’s denial of coram nobis relief for abuse of discretion, “keeping in mind
that an error of law is an abuse of discretion per se.” Id. at 711 (internal quotation marks
omitted).
                                                 2
              Case: 13-11139     Date Filed: 08/30/2013    Page: 3 of 4


      The district court denied Banjoko’s coram nobis petition, concluding, in

part, that Padilla did not apply retroactively to cases on collateral review. See

Teague v. Lane, 489 U.S. 288, 310, 109 S. Ct. 1060, 1075 (1989) (plurality

opinion) (holding that “new constitutional rules of criminal procedure” generally

“will not be applicable to those cases which have become final before the new

rules are announced”); see also Howard v. United States, 374 F.3d 1068, 1073-77

(11th Cir. 2004) (applying the Teague retroactivity doctrine). Banjoko timely

appealed.

      Shortly after the district court denied Banjoko’s petition, the Supreme Court

decided Chaidez v. United States, 568 U.S. __, 133 S. Ct. 1103 (2013), which

wholly disposes of this appeal. In Chaidez, as in the present case, the petitioner

challenged her convictions via a coram nobis petition on the ground that her trial

counsel rendered ineffective assistance by failing to advise her of the immigration

consequences of pleading guilty. Id. at __, 133 S. Ct. at 1106. The district court

granted relief based on Padilla, but the Seventh Circuit reversed. Id. The Supreme

Court upheld the Seventh Circuit’s denial of coram nobis relief, holding that

Padilla established a “new rule” for retroactivity purposes, and that “defendants

whose convictions became final prior to Padilla therefore cannot benefit from its

holding.” Id. at __, 133 S. Ct. at 1113.




                                           3
              Case: 13-11139    Date Filed: 08/30/2013   Page: 4 of 4


      In light of the Supreme Court’s decision in Chaidez, we affirm the district

court’s denial of Banjoko’s coram nobis petition.

      AFFIRMED.




                                         4